Title: To James Madison from Philip S. Physick, 21 April 1813
From: Physick, Philip S.
To: Madison, James


Dear Sir,
Philada. 21st. April 1813.
You are doubtless apprized of the death of my excellent friend Dr. Rush and I am sure you are sensible of the loss which society has thereby sustained. In consequence of this event I take the liberty of addressing you on a subject which I know to be very important to his bereaved family. If compatible with your own views the appointment of Dr. James Rush as successor to his father in the office of Treasurer to the mint would confer upon it a very important obligation—the integrity industry and accomplishments of Dr. Rush qualify him in every respect for the duties of the station. You will doubtless receive many applications for this appointment—many of the applicants I have reason to believe are people already established in business to whom it would be comparatively of little moment—to Dr. Rush it would be extremely important especially as the absence of his elder brother places him at the head of a large family at a most interesting period of their lives.
I hope you will excuse the liberty I have taken in expressing a solicitude on the occasion as the long habits of intimate friendship which have subsisted between the late Dr. Rush and myself make it impossible for me to be indifferent to the interests of his widow and children. I avail myself of the present occasion to state to you that your amiable young friend Mr Coles is better than he was on his arrival at this place. I am sorry however that the nature of his malady makes it improbable that he can receive a speedy cure. I beg you will be kind enough to express my best regards to Mrs. Madison and to accept my assurances of sincere respect and attachment.
P.S. Physick
